EXHIBIT 10.5
SECURITY AGREEMENT
THIS SECURITY AGREEMENT (this “Agreement”), dated as of May 19, 2009, among
EASYLINK SERVICES INTERNATIONAL CORPORATION, a Delaware corporation (the
“Borrower”), the subsidiaries of the Borrower signatory hereto and each other
subsidiary of the Borrower hereafter a party hereto (Borrower, each subsidiary
of the Borrower a party hereto and each other subsidiary hereafter becoming a
party hereto shall be collectively known as the “Grantors”, and individually as
a “Grantor”), in favor of SUNTRUST BANK, in its capacity as the administrative
agent (the “Administrative Agent”), for the several banks and other financial
institutions and lenders (the “Lenders”) from time to time party to the
Revolving Credit and Term Loan Agreement, dated as of the date hereof, by and
among the Borrower, the Administrative Agent, the Lenders, and SunTrust Bank, as
Issuing Bank (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility in favor of and extend term loans to the Borrower;
and
WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank and the Lenders under the Credit Agreement that the
Grantors enter into this Agreement to secure (i) all obligations of the Borrower
under the Credit Agreement, (ii) the obligations of each Subsidiary of the
Borrower under the Subsidiary Guaranty Agreement and all other Loan Documents to
which each Grantor is a party and (iii) all Hedging Obligations owed to the
Administrative Agent, any Lender or any of their affiliates to the extent
expressly permitted by the Credit Agreement, and the Grantors desire to satisfy
such condition precedent;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. Definitions. Capitalized terms defined in the Credit Agreement and
not otherwise defined herein, when used in this Agreement shall have the
respective meanings provided for in the Credit Agreement. The following
additional terms, when used in this Agreement, shall have the following
meanings:
“Account Debtor” shall mean any person or entity that is obligated under an
Account.
“Accounts” shall mean all “accounts” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, and, in any event, shall mean and include, without limitation, (a) all
accounts receivable, contract rights, book debts, notes, drafts and other
obligations or indebtedness owing to any Grantor arising from the sale or lease
of goods or other property by any Grantor or the performance of services by any
Grantor (including, without limitation, any such obligation which might be
characterized as an account, contract right or general intangible under the UCC
in effect in any jurisdiction), (b) all of each Grantor’s rights in, to and
under all purchase and sales orders for goods, services or other property, and
all of each Grantor’s rights to any goods, services or other property
represented by any of the foregoing (including returned or repossessed goods and
unpaid sellers’ rights of rescission, replevin, reclamation and rights to
stoppage in transit), (c) all monies due to or to become due to any Grantor
under all contracts for the sale, lease or exchange of goods or other property
or the performance of services by any Grantor (whether or not yet earned by
performance on the part of such Grantor), and (d) all collateral security and
guarantees of any kind given to any Grantor with respect to any of the
foregoing.

 

 



--------------------------------------------------------------------------------



 



“Chattel Paper” shall mean all “chattel paper” (as defined in the UCC) owned or
acquired by any Grantor or in which any Grantor has or acquires any rights.
“Collateral” shall mean, collectively, all of the following:

  (i)  
all Accounts;
    (ii)  
all Chattel Paper;
    (iii)  
all Deposit Accounts;
    (iv)  
all Documents;
    (v)  
all Equipment;
    (vi)  
all Fixtures;
    (vii)  
all General Intangibles;
    (viii)  
all Instruments;
    (ix)  
all Inventory;
    (x)  
all Investment Property;
    (xi)  
all money, cash or cash equivalents;
    (xii)  
all other goods and personal property, whether tangible or intangible;
    (xiii)  
all Supporting Obligations and Letter-of-Credit Rights of any Grantor;
    (xiv)  
all books and records pertaining to any of the Collateral (including, without
limitation, credit files, Software, computer programs, printouts and other
computer materials and records but excluding customer lists); and
    (xv)  
All products and Proceeds of all or any of the Collateral described in clauses
(i) through (xiv) hereof.

Notwithstanding the foregoing, the “Collateral” shall expressly exclude all
Excluded Assets.
“Copyright License” shall mean any and all rights of any Grantor under any
written agreement granting any right to use any Copyright or Copyright
registration.
“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor or in which any Grantor now has or hereafter acquires any rights:
(a) all copyrights and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.

 

2



--------------------------------------------------------------------------------



 



“Deposit Accounts” shall mean all “deposit accounts” (as defined in the UCC) now
owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights, or other receipts, of any Grantor covering, evidencing or
representing rights or interest in such deposit accounts.
“Documents” shall mean all “documents” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, or other receipts, of any Grantor covering, evidencing or representing
goods.
“Equipment” shall mean all “equipment” (as defined in the UCC) now owned or
hereafter acquired by any Grantor and wherever located, and, in any event, shall
include without limitation all machinery, furniture, furnishings, processing
equipment, conveyors, machine tools, engineering processing equipment,
manufacturing equipment, materials handling equipment, trade fixtures, trucks,
trailers, forklifts, vehicles, computers and other electronic data processing
and other office equipment of any Grantor, and any and all additions,
substitutions and replacements of any of the foregoing, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, all fuel therefore and all manuals, drawings, instructions,
warranties and rights with respect thereto.
“Event of Default” shall have the meaning set forth for such term in Section 7
hereof.
“Excluded Assets” shall mean the following assets and properties in which any
Grantor has any right, title or interest:
(i) any shares of capital stock or other equity interests issued by any
Subsidiary that is not a Domestic Subsidiary in excess of 65% of all issued and
outstanding shares of all classes of capital stock or other equity interests of
such Subsidiary;
(ii) Equipment that is subject to a “purchase money security interest,” as such
term is now or hereafter defined in the UCC, which (x) constitutes a Permitted
Lien under the Credit Agreement and (y) prohibits the creation by such Grantor
of a junior security interest therein, provided, however, that the foregoing
exclusion shall not apply if (a) such prohibition has been waived or such other
person has otherwise consented to the creation hereunder of a security interest
in such Equipment; or (b) such prohibition would be rendered ineffective
pursuant to Section 9-406 of the UCC or Sections 9-407 or 9-408 of the UCC, as
applicable and as then in effect in any relevant jurisdiction, or any other
applicable law (including applicable bankruptcy and insolvency law or principles
of equity) provided further that immediately upon the ineffectiveness, lapse or
termination of such prohibition, the term “Collateral” shall include, and the
applicable Grantor shall be deemed to have granted a security interest in, all
its rights, title and interests in and to such Equipment as if such prohibition
had never been in effect;

 

3



--------------------------------------------------------------------------------



 



(iii) any contract, instrument or chattel paper in which Grantor has any right,
title or interest if and solely to the extent such contract, instrument or
chattel paper includes a provision containing a restriction on assignment such
that the creation of a security interest in the right, title or interest of such
Grantor therein would be prohibited and would, in and of itself, cause or result
in a default thereunder enabling another person party to such contract,
instrument or chattel paper to enforce any remedy with respect thereto;
provided, however, that the foregoing exclusion shall not apply if (a) such
prohibition has been waived or such other person has otherwise consented to the
creation hereunder of a security interest in such contract, instrument or
chattel paper, or (b) such prohibition would be rendered ineffective pursuant to
Section 9-406 of the UCC or Sections 9-407 or 9-408 of the UCC, as applicable
and as then in effect in any relevant jurisdiction, or any other applicable law
(including applicable bankruptcy and insolvency law or principles of equity);
provided further that immediately upon the ineffectiveness, lapse or termination
of any such provision, the term “Collateral” shall include, and the applicable
Grantor shall be deemed to have granted a security interest in, all its rights,
title and interests in and to such contract, instrument or chattel paper as if
such provision had never been in effect; and provided further that the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect the Secured Party’s unconditional continuing security interest in and to
all rights, title and interests of any Grantor in or to any payment obligations
or other rights to receive monies due or to become due under any such contract,
instrument or chattel paper and in any such monies and other Proceeds, including
without limitation Accounts, General Intangibles and proceeds of Proceeds, of
such contract, instrument or chattel paper;
(iv) any application to register any trademark, service mark or other mark prior
to the filing under applicable law of a verified statement of use (or the
equivalent) for such trademark, service mark or other mark to the extent the
creation of a security interest therein or the grant of a mortgage thereon would
void or invalidate such trademark, service mark or other mark); or
(v) any Deposit Account maintained exclusively to fund taxes, payroll
obligations and/or employee benefit plans;
provided that, in the case of clauses (i) through (v) immediately preceding, all
Proceeds of such property shall always be included in the Collateral and
Administrative Agent’s security interest granted by the Grantors hereunder shall
attach at all times to such Proceeds.
“General Intangibles” shall mean all “general intangibles” (as defined in the
UCC) now owned or hereafter acquired by any Grantor or in which any Grantor has
or acquires any rights and, in any event, shall include all right, title and
interest in or under all contracts, all customer lists, Licenses, Copyrights,
Trademarks, Patents, and all applications therefor and reissues, extensions or
renewals thereof, rights in Intellectual Property, interests in partnerships,
joint ventures and other business associations, licenses, permits, copyrights,
trade secrets, proprietary or confidential information, inventions (whether or
not patented or patentable), technical information, procedures, designs,
knowledge, know-how, software, data bases, data, skill, expertise, experience,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights of indemnification or warranty, all books
and records, correspondence, credit files, invoices, tapes, cards, computer
runs, domain names, prospect lists, customer lists and other papers and
documents.
“Instruments” shall mean all “instruments” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights and, in any event, shall include all promissory notes, all certificates
of deposit and all letters of credit evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Accounts or other obligations owed to any Grantor.

 

4



--------------------------------------------------------------------------------



 



“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights:
(a) all Patents, patent rights and patent applications, Copyrights and copyright
applications, Trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights, applications for registration of trademarks,
trade names and service marks, fictitious names registrations and trademark,
trade name, service mark registrations, mask works or similar rights, any and
all claims for damages by way of past, present or future infringement of any of
the rights included above, with the right, but not the obligation, to sue for
and collect such damages for said use or infringement and all derivations
thereof (including, without limitation, those Copyrights, Trademarks and Patents
listed on Schedule IV hereto); and (b) Patent Licenses, Trademark Licenses,
Copyright Licenses and other licenses to use any of the items described in the
preceding clause (a), and any other items necessary to conduct or operate the
business of each Grantor.
“Inventory” shall mean all “inventory” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights and, in any event, shall include all goods owned or held for sale or
lease to any other Persons.
“Investment Property” shall mean all “investment property” (as defined in the
UCC) now owned or hereafter acquired by any Grantor or in which any Grantor has
or acquires any rights and, in any event, shall include all “certificated
securities”, “uncertificated securities”, “security entitlements”, “securities
accounts”, “commodity contracts” and “commodity accounts” (as all such terms are
defined in the UCC) of each Grantor.
“Letter-of-Credit Rights” shall mean “letter-of-credit rights” (as defined in
the UCC), now owned or hereafter acquired by any Grantor, including rights to
payment or performance under a letter of credit, whether or not any Grantor, as
beneficiary, has demanded or is entitled to demand payment or performance.
“License” shall mean any Copyright License, Patent License, Trademark License or
other license of rights or interests of each Grantor in Intellectual Property.
“Patent License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights
granting any right with respect to any property, process or other invention on
which a Patent is in existence.
“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor or in which any Grantor has or acquires any rights: (a) all letters
patent of the United States or any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or any other country, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State or Territory thereof, or any other country; and
(b) all reissues, continuations, continuations-in-part and extensions thereof.
“Permitted Liens” shall mean Liens expressly permitted under Section 7.2 of the
Credit Agreement or otherwise consented to in writing by the Required Lenders.
“Proceeds” shall mean all “proceeds” (as defined in the UCC) of, and all other
profits, rentals or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or
realization upon, the Collateral, and, in any event, shall mean and include all
claims against third parties for loss of, damage to or destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of any Collateral, and any condemnation or requisition
payments with respect to any Collateral and the following types of property
acquired with cash proceeds: Accounts, Inventory, General Intangibles,
Documents, Instruments and Equipment.

 

5



--------------------------------------------------------------------------------



 



“Secured Obligations” shall mean (i) all Obligations of the Borrower under the
Credit Agreement and the other Loan Documents (whether for principal, interest,
fees, expenses, indemnity or reimbursement payments, or otherwise), (ii) all
obligations of the Borrower, monetary or otherwise, pursuant to any Hedging
Transaction incurred to limit interest rate or fee fluctuation with respect to
the Loans and Letters of Credit entered into with a Specified Hedge Provider,
(iii) all obligations of each other Grantor under the Subsidiary Guaranty
Agreement and all other Loan Documents to which such other Grantor is a party to
(whether for principal, interest, fees, expenses, indemnity or reimbursement
payments, or otherwise), (iv) all renewals, extensions, refinancings and
modifications thereof, and (v) all reasonable and documented costs and expenses
actually incurred by the Administrative Agent in connection with the exercise of
its rights and remedies hereunder (including reasonable and documented
out-of-pocket attorneys’ fees actually incurred). Where the context requires,
any affiliate of a Lender which is party to a Hedging Transaction entered into
to limit interest rate or fee fluctuations with respect to the Loans and Letters
of Credit shall be deemed to be a “Lender” for purposes of this Agreement and
such affiliate shall only be required to be an affiliate of a Lender at the time
the relevant Hedging Transaction is entered into in order for such Hedging
Transaction to be eligible to be designated as a “Secured Obligation”.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders and the Specified Hedge Providers.
“Security Interests” shall mean the security interests granted to the
Administrative Agent on its behalf and on behalf of the Secured Parties pursuant
to Section 3, as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to the provisions of
this Agreement.
“Software” shall mean all “software” (as defined in the UCC), now owned or
hereafter acquired by any Grantor, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
“Specified Hedge Provider” shall mean each party to a Hedging Transaction
entered into to limit interest rate or fee fluctuations with respect to the
Loans and Letters of Credit if at the date of entering into such Hedging
Transaction such person was a Lender or an Affiliate of a Lender and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Article IX and X of
the Credit Agreement.
“Supporting Obligations” means all “supporting obligations” (as defined in the
UCC), including letters of credit and guaranties issued in support of Accounts,
Chattel Paper, Documents, General Intangibles, Instruments, or Investment
Property.
“Trademark License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any such rights
granting to any Grantor any right to use any Trademark.
“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor or in which any Grantor has or acquires any such rights: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, (ii) all reissues, extensions or
renewals thereof and (iii) all goodwill associated with or symbolized by any of
the foregoing.

 

6



--------------------------------------------------------------------------------



 



“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
the State of Georgia; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the Security
Interests in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than Georgia, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
“United States” or “U.S.” shall mean the United States of America, any of the
fifty states thereof, and the District of Columbia.
SECTION 2. Representations and Warranties. Each Grantor represents and warrants
to the Administrative Agent, for the benefit of Secured Parties, as follows:
(a) Such Grantor has rights in and the power to transfer each item of the
Collateral upon which it purports to grant a Lien hereunder and has good and
marketable title to all of its Collateral, free and clear of any Liens other
than Permitted Liens.
(b) Other than financing statements, security agreements, or other similar or
equivalent documents or instruments with respect to Permitted Liens, no
authorized and effective financing statement, mortgage, security agreement or
similar or equivalent document or instrument evidencing a Lien on all or any
part of the Collateral is on file or of record in any jurisdiction. None of the
Collateral is in the possession of a Person (other than any Grantor) asserting
any claim thereto or security interest therein, except with respect to Permitted
Liens and except that the Administrative Agent or its designee may have
possession of Collateral as contemplated hereby.
(c) When the UCC financing statements in appropriate form are filed in the
offices specified on Schedule I attached hereto, the Security Interests shall
constitute valid and perfected security interests in the Collateral, prior to
all other Liens and rights of others therein except for Permitted Liens, to the
extent that a security interest therein may be perfected by filing pursuant to
the UCC, assuming the proper filing and indexing thereof.
(d) All Inventory and Equipment is insured in accordance with the requirements
of the Credit Agreement.
(e) None of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC).
(f) Schedule II correctly sets forth each Grantor’s state of incorporation,
taxpayer identification number, organizational identification number and correct
legal name indicated on the public record of such Grantor’s jurisdiction of
organization which shows such Grantor to be organized.
(g) The Perfection Certificate, which is attached hereto as Schedule III,
correctly sets forth, as of the date thereof, (i) all names and tradenames that
each Grantor has used within the five year period ending on the date thereof and
the names of all Persons that have merged into or been acquired by each Grantor
within such five year period, (ii) the chief executive offices of each Grantor
over the last five years prior to the date thereof, (iii) all other locations in
which tangible assets of each Grantor have been located in such five year
period, (iv) the name of each bank at which each Grantor maintains Deposit
Accounts, the state of organization of each such bank, and the account numbers
for each Deposit Account, (v) all letters of credit under which each Grantor is
a beneficiary, (vi) all third parties with possession of any Inventory or
Equipment of each Grantor and (vii) each Grantor’s mailing address.

 

7



--------------------------------------------------------------------------------



 



(h) With respect to material Accounts, except as specifically disclosed from
time to time to the Administrative Agent, (i) they represent in all material
respects bona fide sales of Inventory or rendering of services to Account
Debtors in the ordinary course of such Grantor’s business; (ii) there are no
setoffs, claims or disputes existing or asserted with respect thereto except as
have arisin in the ordinary course of business and such Grantor has not made any
agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance allowed by such Grantor in the ordinary
course of its business for prompt payment and disclosed to the Administrative
Agent; and (ii) at the time that the account receivable constituting such
Account was originated, such Grantor has no knowledge that any Account Debtor is
unable generally to pay its debts as they become due. Further with respect to
the Accounts, to such Grantor’s knowledge, all Account Debtors have the capacity
to contract.
(i) With respect to any material portion of Inventory, (i) such Inventory is
located at one of the Grantor’s locations set forth on the Perfection
Certificate or at another location identified in writing to the Administrative
Agent, (ii) no Inventory is now, or shall at any time or times hereafter be
stored at any other location without prior notice to the Administrative Agent,
and such Grantor will concurrently therewith obtain, subject to the post-closing
period for which landlord waivers may be obtained for properties on the date
hereof, as set forth in Section 5.12 of the Credit Agreement, bailee, landlord
and mortgagee agreements, (iii) such Grantor has good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for the Lien granted to
the Administrative Agent and except for Permitted Liens, (iv) such Inventory is
in all material respects of good and merchantable quality, free from any
defects, (v) such Inventory is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreements with any third parties which would
require any consent of any third party upon sale or disposition of that
Inventory or the payment of any monies to any third party upon such sale or
other disposition, and (vi) the completion of manufacture, sale or other
disposition of such Inventory by the Administrative Agent following an Event of
Default shall not require the consent of any Person and shall not constitute a
breach or default under any contract or agreement to which such Grantor is a
party or to which such property is subject.
(j) As of the date hereof, such Grantor does not have any interest in, or title
to, any Patent, Trademark or Copyright except as set forth in the Perfection
Certificate. This Agreement is effective to create a valid and continuing Lien
on and, upon filing of this Agreement or an appropriate short form security
instrument with the United States Copyright Office and and the United States
Patent and Trademark Office, perfected security interests in favor of, the
Administrative Agent in such Grantor’s Patents, Trademarks and Copyrights and
such perfected security interests are enforceable as such as against any and all
creditors of and purchasers from such Grantor. Upon filing of this Agreement
with the United States Copyright Office and the United States Patent and
Trademark Office and the filing of appropriate financing statements listed on
Schedule I hereto, all action necessary or desirable to protect and perfect the
Administrative Agent’s Lien on such Grantor’s Patents, Trademarks or Copyrights
shall have been duly taken.

 

8



--------------------------------------------------------------------------------



 



SECTION 3. The Security Interests. In order to secure the full and punctual
payment and performance of the Secured Obligations in accordance with the terms
thereof, each Grantor hereby pledges, assigns, hypothecates, sets over and
conveys to the Administrative Agent on its behalf and on behalf of the Secured
Parties and grants to the Administrative Agent on its behalf and on behalf of
the Secured Parties a continuing security interest in and to, all of its rights
in and to all Collateral now or hereafter owned or acquired by such Grantor or
in which such Grantor now has or hereafter has or acquires any rights, and
wherever located. The Security Interests are granted as security only and shall
not subject the Administrative Agent or any other Secured Party to, or transfer
to the Administrative Agent or any other Secured Party, or in any way affect or
modify, any obligation or liability of the Grantor with respect to any
Collateral or any transaction in connection therewith. Notwithstanding anything
contained herein to the contrary, the Excluded Assets shall be expressly
excluded from the grant of security contemplated herein.
SECTION 4. Further Assurances; Covenants.
(a) General.
(i) No Grantor shall change the location of its chief executive office or
principal place of business unless it shall have given the Administrative Agent
prior notice thereof, as well as executed and delivered to the Administrative
Agent all financing statements and financing statement amendments which the
Administrative Agent may reasonably request in connection therewith. No Grantor
shall change the locations, or establish new locations, where it keeps or holds
any material portion of the Collateral or any records relating thereto from the
applicable locations described in the Perfection Certificate attached hereto as
Schedule III unless such Grantor shall have given the Administrative Agent prior
notice of such change of location. The foregoing covenant shall not apply to any
Collateral (including trucks) perfected by recordation of the Administrative
Agent’s Lien on the appropriate certificate of title.
(ii) No Grantor shall change its name, organizational identification number,
identity, jurisdiction of organization, or corporate structure in any manner
unless it shall have given the Administrative Agent at least ten (10) days prior
written notice thereof, and executed and delivered to the Administrative Agent
all financing statements and financing statement amendments which the
Administrative Agent may reasonably request in connection therewith. No Grantor
shall merge or consolidate into, or transfer any of the Collateral to, any other
Person other than another Grantor, without the prior written consent of the
Required Lenders, other than as permitted under the Credit Agreement.
(iii) Each Grantor hereby authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file financing
statements and amendments that describe the collateral covered by such financing
statements as “all assets of the Grantor”, “all personal property of the
Grantor” or words of similar effect, in such jurisdictions as the Administrative
Agent may deem necessary or desirable in order to perfect the security interests
granted by such Grantor under this Agreement. Each Grantor will, from time to
time, at its expense, execute, deliver, file and record any statement,
assignment, instrument, document, agreement or other paper and take any other
action (including, without limitation, any filings with the United States Patent
and Trademark Office, Copyright or Patent filings and any filings of financing
or continuation statements under the UCC) that from time to time the
Administrative Agent may request, in order to create, preserve, upgrade in rank
(to the extent required hereby), perfect, confirm or validate the Security
Interests or to enable the Administrative Agent to obtain the full benefits of
this Agreement, or to enable the Administrative Agent to exercise and enforce
any of its rights, powers and remedies hereunder with respect to any of its
Collateral. Each Grantor hereby authorizes the Administrative Agent to execute
and file financing statements, financing statement amendments or continuation
statements on behalf of such Grantor. Grantors shall pay the costs of, or
incidental to, any recording or filing of any financing statements, financing
statement amendments or continuation statements necessary in the sole discretion
of the Administrative Agent, to perfect the Administrative Agent and Secured
Parties’ security interest in the Collateral.

 

9



--------------------------------------------------------------------------------



 



(iv) Except as set forth in the Perfection Certificate attached hereto as
Schedule III, no Grantor shall permit any material portion of its tangible
assets, including without limitation, its Inventory and Equipment, to be in the
possession of any other Person (other than assets in transit to a Grantor’s
location or to a customer and assets in the possession of third parties for
repair) unless pursuant to an agreement in form and substance satisfactory to
the Administrative Agent, pursuant to which (A) such Person has acknowledged
that (1) it holds possession of such Inventory, Equipment and other tangible
assets, as the case may be, for the Administrative Agent’s benefit, subject to
the Administrative Agent’s instructions, and (2) such Person does not have a
Lien in such Inventory, Equipment or other tangible assets, (B) such Person
agrees not to hold such Inventory, Equipment or other tangible assets on behalf
of any other Person and (C) such Person agrees that, after the occurrence and
during the continuance of an Event of Default and upon request by the
Administrative Agent to issue and deliver to the Administrative Agent warehouse
receipts, bills of lading or any similar documents relating to such Collateral
in the Administrative Agent’s name and in form and substance acceptable to the
Administrative Agent.
(v) No Grantor shall (A) sell, transfer, lease, exchange, assign or otherwise
dispose of, or grant any option, warrant or other right with respect to, any of
its Collateral other than sales of assets permitted under Section 7.3 of the
Credit Agreement; or (B) create, incur or suffer to exist any Lien with respect
to any Collateral, except for Permitted Liens.
(vi) Each Grantor will, promptly upon request, provide to the Administrative
Agent all information and evidence it may reasonably request concerning the
Collateral, to enable the Administrative Agent to enforce the provisions of this
Agreement.
(vii) Each Grantor shall take all actions reasonably requested by the
Administrative Agent in order to maintain the perfected status of the Security
Interests.
(viii) No Grantor shall file any amendment to or termination of a financing
statement naming any Grantor as debtor and the Administrative Agent as secured
party, or any correction statement with respect thereto, in any jurisdiction
until such time as the Secured Obligations have been satisfied and the
Administrative Agent and the Secured Parties have released their security
interests granted hereunder.
(ix) Each Grantor shall take all steps requested by Administrative Agent to
grant the Administrative Agent control of all electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

 

10



--------------------------------------------------------------------------------



 



(b) Accounts, Etc.
(i) Each Grantor shall use all reasonable efforts consistent with prudent
business practice to cause to be collected from its Account Debtors, as and when
due, any and all amounts owing under or on account of each Account (including,
without limitation, Accounts which are delinquent, such Accounts to be collected
in accordance with lawful collection procedures) and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account. The costs and expenses (including, without limitation,
reasonable attorneys’ fees actually incurred) of collection of Accounts incurred
by such Grantor (or the Administrative Agent, during the existence of an Event
of Default) shall be borne by the Grantors.
(ii) Upon the occurrence and during the continuance of any Event of Default,
upon request of the Administrative Agent, each Grantor will promptly notify (and
each Grantor hereby authorizes the Administrative Agent so to notify) each
Account Debtor in respect of any Account or Instrument that such Collateral has
been assigned to the Administrative Agent hereunder, and that any payments due
or to become due in respect of such Collateral are to be made directly to the
Administrative Agent or its designee.
(c) Equipment, Etc. Each Grantor shall, (i) within ten (10) days after a written
request by the Administrative Agent, in the case of Equipment now owned, and
(ii) following a request by the Administrative Agent pursuant to subclause
(i) above, within ten (10) days after acquiring any other Equipment, deliver to
the Administrative Agent, any and all certificates of title, and applications
therefor, if any, of such Equipment and shall cause the Administrative Agent to
be named as lienholder on any such certificate of title and applications. No
Grantor shall permit any such items to become a fixture to real estate or an
accession to other personal property unless such real estate or personal
property is the subject of a fixture filing (as defined in the UCC) creating a
first priority perfected Lien in favor of the Administrative Agent.
(d) Patents, Trademarks, Etc. Each Grantor shall notify the Administrative Agent
immediately upon the occurrence of each of the following (i) such Grantor’s
acquisition after the date of this Agreement of any material Intellectual
Property and (ii) such Grantor’s obtaining knowledge, or reason to know, that
any application or registration relating to any Intellectual Property owned by
or licensed to such Grantor is reasonably likely to become abandoned or
dedicated, or of any material adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Copyright Office, the United States
Patent and Trademark Office or any court) regarding such Grantor’s ownership of
any material Intellectual Property, its right to register the same, or to keep
and maintain the same; provided that no such notice need be delivered with
respect to any Intellectual Property that such Grantor has determined, in the
exercise of its reasonable judgment, is no longer used or useful in such
Grantor’s business.
(e) Deposit Accounts, Chattel Paper, Investment Property and Letters of Credit.
(i) No Grantor shall open or maintain any Deposit Accounts other than those
listed on the Perfection Certificate attached hereto as Schedule III and such
other Deposit Accounts as such Grantor shall open and maintain with prior notice
to the Administrative Agent subject to control agreements, in form and substance
satisfactory to the Administrative Agent in its sole discretion, executed by
such Grantor, the bank at which the deposit account is located and the
Administrative Agent.

 

11



--------------------------------------------------------------------------------



 



(ii) No Grantor shall become the beneficiary of any Letters of Credit in an
amount in excess of $250,000, unless the issuer of the Letter of Credit has
consented to the assignment of the proceeds of such Letter of Credit to the
Administrative Agent which consent shall not be unreasonably withheld, such
assignment to be in form and substance acceptable to the Administrative Agent.
(iii) Each Grantor, at any time and from time to time, will take such steps as
the Administrative Agent may reasonably request from time to time (a) for the
Administrative Agent to obtain “control” of any Investment Property or
electronic Chattel Paper, with any agreements establishing control to be in form
and substance reasonably satisfactory to the Administrative Agent, and
(b) otherwise to insure the continued perfection and priority of the
Administrative Agent’s security interest in any of the Collateral and of the
preservation of its rights therein.
(f) Commercial Tort Claims. If any Grantor shall at any time acquire a
“commercial tort claim” (as such term is defined in the UCC) with a claim for
damages that could reasonably be expected to be in excess of $250,000, such
Grantor shall promptly notify the Administrative Agent thereof in a writing,
providing a reasonable description and summary thereof, and shall execute a
supplement to this Agreement granting a security interest in such commercial
tort claim to the Administrative Agent.
SECTION 5. Reporting and Recordkeeping. Each Grantor covenants and agrees with
the Administrative Agent that from and after the date of this Agreement and
until the Secured Obligations have been indefeasibly paid in full in cash:
(a) Maintenance of Records Generally. Each Grantor will keep and maintain at its
own cost and expense records of its Collateral, complete in all material
respects, including, without limitation, a record of all payments received and
all credits granted with respect to the Collateral and all other dealings with
its Collateral, consistent with past practice. To the extent required by the
Administrative Agent, each Grantor will mark its books and records pertaining to
its Collateral to evidence this Agreement and the Security Interests. All
Chattel Paper will be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
SunTrust Bank, as Administrative Agent.” For the Administrative Agent’s further
security, each Grantor agrees that the Administrative Agent shall have a
security interest in all of such Grantor’s books and records pertaining to its
Collateral and, upon the occurrence and during the continuation of any Event of
Default, such Grantor shall deliver and turn over full and complete copies of
any such books and records to the Administrative Agent or to its representatives
at any time on demand of the Administrative Agent. Upon reasonable notice from
the Administrative Agent, and subject to the limitations set forth in the Credit
Agreement, each Grantor shall permit any representative of the Administrative
Agent, to inspect such books and records and will provide photocopies thereof to
the Administrative Agent.
(b) Special Provisions Regarding Maintenance of Records and Reporting Re:
Accounts, Inventory and Equipment;
(i) Each Grantor shall keep materially complete and accurate records of its
Accounts. Upon the request of the Administrative Agent, and prior to an Event of
Default no more frequently than one time per calendar quarter, such Grantor
shall deliver to the Administrative Agent all documents, including, without
limitation, repayment histories and present status reports, relating to its
Accounts so scheduled and such other matters and information relating to the
status of its then existing Accounts as the Administrative Agent shall
reasonably request.

 

12



--------------------------------------------------------------------------------



 



(ii) In the event any amounts due and owing in excess of $250,000 in the
aggregate are in dispute between any Account Debtor and any Grantor, such
Grantor shall provide the Administrative Agent with written notice thereof
promptly after such Grantor’s learning thereof explaining in detail the reason
for the dispute, all claims related thereto and the amount in controversy.
(iii) Each Grantor shall maintain itemized records, accurate in all material
respects, itemizing and describing the kind, type, quality, quantity, location
and book value of its Inventory and Equipment and shall, upon request by the
Administrative Agent, furnish the Administrative Agent with a current schedule
containing the foregoing information.
(iv) Each Grantor will promptly upon, but in no event later than five (5)
Business Days after:
(A) Such Grantor’s learning thereof, inform the Administrative Agent, in
writing, of any delay in such Grantor’s performance of any of its obligations to
any Account Debtor and of any assertion of any claims, offsets or counterclaims
by any Account Debtor and of any allowances, credits or other monies granted by
such Grantor to any Account Debtor, in each case involving amounts in excess of
$250,000 in the aggregate for all Accounts of such Account Debtor; and
(B) Such Grantor’s receipt or learning thereof, furnish to and inform the
Administrative Agent of all material adverse information relating to the
financial condition of any Account Debtor with respect to Accounts exceeding
$250,000 in the aggregate; and
(v) Such Grantor will promptly notify the Administrative Agent in writing if any
Account, the face value of which exceeds $250,000, arises out of a contract with
the United States of America, or any department, agency, subdivision or
instrumentality thereof, or of any state (or department, agency, subdivision or
instrumentality thereof) where such state has a state assignment of claims act
or other law comparable to the Federal Assignment of Claims Act, and will take
any action required or requested by the Administrative Agent to give notice of
the Administrative Agent’s security interest in such Accounts under the
provisions of the Federal Assignment of Claims Act or any comparable law or act
enacted by any state or local governmental authority; and
(c) Further Identification of Collateral. Each Grantor will if so requested by
the Administrative Agent furnish to the Administrative Agent, as often as the
Administrative Agent reasonably requests but in no event more frequently than
once per calendar quarter, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.
(d) Notices. In addition to the notices required by Section 5(b) hereof, each
Grantor will advise the Administrative Agent promptly, but in no event later
than fifteen (15) days after the occurrence thereof, in reasonable detail,
(i) of any Lien or claim made or asserted against any of the Collateral that is
not expressly permitted by the terms of the Credit Agreement, and (ii) of the
occurrence of any other event which would have a material adverse effect on the
aggregate value of the Collateral or on the validity, perfection or priority of
the Security Interests.

 

13



--------------------------------------------------------------------------------



 



SECTION 6. General Authority. Each Grantor hereby irrevocably appoints the
Administrative Agent its true and lawful attorney, with full power of
substitution, in the name of such Grantor, the Administrative Agent or
otherwise, for the sole use and benefit of the Administrative Agent on its
behalf and on behalf of the Secured Parties, but at such Grantor’s expense, to
exercise, at any time (subject to the proviso below) all or any of the following
powers:
(i) to file the financing statements, financing statement amendments and
continuation statements referred to in Section 4(a)(iii),
(ii) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due with respect to any Collateral or by virtue thereof,
(iii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect to any Collateral,
(iv) to sell, transfer, assign or otherwise deal in or with the Collateral or
the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and
(v) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference to the Collateral.
provided, however, that the powers described in clauses (ii), (iii), (iv) and
(v) above may be exercised by the Administrative Agent only if an Event of
Default then exists.
SECTION 7. Events of Default. Each of the following specified events shall
constitute an Event of Default under this Agreement:
(a) The existence or occurrence of any “Event of Default” as provided under the
terms of the Credit Agreement;
(b) Any representation or warranty made by or on behalf of any Grantor under or
pursuant to this Agreement shall have been false or misleading in any material
respect when made; or
(c) Any Grantor shall fail to observe or perform any covenant or agreement set
forth in this Agreement other than those referenced in paragraphs (a) and
(b) above, and if such failure is capable of being remedied, such failure shall
remain unremedied for fifteen (15) days.
SECTION 8. Remedies upon Event of Default.
(a) If any Event of Default has occurred and is continuing, the Administrative
Agent may, without further notice, exercise all rights and remedies under this
Agreement or any other Loan Document or that are available to a secured creditor
under the UCC or that are otherwise available at law or in equity, at any time,
in any order and in any combination, including to collect any and all Secured
Obligations from the Grantors, and, in addition, the Administrative Agent may
sell the Collateral or any part thereof at public or private sale, for cash,
upon credit or for future delivery, and at such price or prices as the
Administrative Agent may deem satisfactory. The Administrative Agent shall give
the Borrower not less than ten days’ prior written notice of the time and place
of any sale or other intended disposition of Collateral, except any Collateral
which is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market. Each Grantor agrees that any such
notice constitutes “reasonable notification” within the meaning of Section 9-611
of the UCC (to the extent such Section or any successor provision under the UCC
is applicable).

 

14



--------------------------------------------------------------------------------



 



(b) The Administrative Agent may be the purchaser of any or all of the
Collateral so sold at any public sale (or, if such Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations or if otherwise permitted under
applicable law, at any private sale) and thereafter hold the same, absolutely,
free from any right or claim of whatsoever kind. Each Grantor agrees during an
Event of Default to execute and deliver such documents and take such other
action as the Administrative Agent deems necessary or advisable in order that
any such sale may be made in compliance with law. Upon any such sale the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold. Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely, free from any claim or right of
any kind, including any equity or right of redemption of the Grantors. To the
extent permitted by law, each Grantor hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The notice (if any) of such sale shall (1) in
case of a public sale, state the time and place fixed for such sale, and (2) in
the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix in the notice of such sale. At any such sale Collateral may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
determine. The Administrative Agent shall not be obligated to make any such sale
pursuant to any such notice. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Collateral on credit or
for future delivery, such Collateral so sold may be retained by the
Administrative Agent until the selling price is paid by the purchaser thereof,
but the Administrative Agent shall not incur any liability in case of the
failure of such purchaser to take up and pay for such Collateral so sold and, in
case of any such failure, such Collateral may again be sold upon like notice.
The Administrative Agent, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the Security Interests and sell Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction. The
Grantors shall remain liable for any deficiency.
(c) For the purpose of enforcing any and all rights and remedies under this
Agreement following the occurrence and during the existence of an Event of
Default, the Administrative Agent may (i) require any Grantor to, and each
Grantor agrees that it will, at the joint and several expense of the Grantors,
and upon the request of the Administrative Agent, forthwith assemble all or any
part of its Collateral as directed by the Administrative Agent and make it
available at a place designated by the Administrative Agent which is, in the
Administrative Agent’s opinion, reasonably convenient to the Administrative
Agent and such Grantor, whether at the premises of such Grantor or otherwise,
(ii) to the extent permitted by applicable law, enter, with or without process
of law and without breach of the peace, any premise where any such Collateral is
or may be located and, without charge or liability to the Administrative Agent,
seize and remove such Collateral from such premises, (iii) have access to and
use such Grantor’s books and records, computers and software relating to the
Collateral, and (iv) prior to the disposition of any of the Collateral, store or
transfer such Collateral without charge in or by means of any storage or
transportation facility owned or leased by such Grantor, process, repair or
recondition such Collateral or otherwise prepare it for disposition in any
manner and to the extent the Administrative Agent deems appropriate and, in
connection with such preparation and disposition, use without charge any
trademark, trade name, copyright, patent or technical process used such Grantor.

 

15



--------------------------------------------------------------------------------



 



(d) Without limiting the generality of the foregoing, if any Event of Default
has occurred and is continuing:
(i) the Administrative Agent may (without assuming any obligations or liability
thereunder), at any time and from time to time, enforce (and shall have the
exclusive right to enforce) against any licensee or sublicensee all rights and
remedies of any Grantor in, to and under any Licenses and take or refrain from
taking any action under any thereof, and each Grantor hereby releases the
Administrative Agent from, and agrees to hold the Administrative Agent free and
harmless from and against any claims arising out of, any lawful action so taken
or omitted to be taken with respect thereto except for the Administrative
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable decision of a court of competent jurisdiction; and
(ii) upon request by the Administrative Agent, each Grantor agrees to execute
and deliver to the Administrative Agent powers of attorney, in form and
substance satisfactory to the Administrative Agent, for the implementation of
any lease, assignment, license, sublicense, grant of option, sale or other
disposition of any Intellectual Property. In the event of any such disposition
pursuant to this Section, each Grantor shall supply its know-how and expertise
relating to the manufacture and sale of the products bearing Trademarks or the
products or services made or rendered in connection with Patents or Copyrights,
and its customer lists and other records relating to such Intellectual Property
and to the distribution of said products, to the Administrative Agent.
SECTION 9. Limitation on Duty of Administrative Agent in Respect of Collateral.
Beyond reasonable care in the custody thereof, the Administrative Agent shall
have no duty as to any Collateral of any Grantor in its possession or control or
in the possession or control of any agent or bailee or any income thereon or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody of the Collateral of the Grantors in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property, and the Administrative Agent shall not be
liable or responsible for any loss or damage to any of the Grantors’ Collateral,
or for any diminution in the value thereof, by reason of the act or omission of
any warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Administrative Agent in good faith.
SECTION 10. Application of Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral of the Grantors shall be
applied by the Administrative Agent in the manner set forth in Section 2.12(a)
in the Credit Agreement.
SECTION 11. Concerning the Administrative Agent. The provisions of Article IX of
the Credit Agreement shall inure to the benefit of the Administrative Agent in
respect of this Agreement and shall be binding upon the parties to the Credit
Agreement in such respect. In furtherance and not in derogation of the rights,
privileges and immunities of the Administrative Agent therein set forth:
(a) The Administrative Agent is authorized to take all such action as is
provided to be taken by it as the Administrative Agent hereunder or otherwise
permitted under the Credit Agreement and all other action reasonably incidental
thereto. As to any matters not expressly provided for herein or therein, the
Administrative Agent may request instructions from the Lenders and shall act or
refrain from acting in accordance with written instructions from the Required
Lenders or, in the absence of such instructions, in accordance with its
discretion.
(b) The Administrative Agent shall not be responsible for the existence,
genuineness or value of any of the Grantors’ Collateral or for the validity,
perfection, priority or enforceability of the Security Interests, whether
impaired by operation of law or by reason of any action or omission to act on
its part. The Administrative Agent shall have no duty to ascertain or inquire as
to the performance or observance of any of the terms of this Agreement by the
Grantors.

 

16



--------------------------------------------------------------------------------



 



SECTION 12. Appointment of Co-Agents. At any time or times, in order to comply
with any legal requirement in any jurisdiction, the Administrative Agent may
appoint another bank or trust company or one or more other Persons reasonably
acceptable to the Required Lenders and, so long as no Event of Default has
occurred or is continuing, the Borrower, either to act as co-agent or co-agents,
jointly with the Administrative Agent, or to act as separate agent or agents on
behalf of the Administrative Agent and the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and specified in the instrument of appointment (which may, in the
discretion of the Administrative Agent, include provisions for the protection of
such co-agent or separate agent similar to the provisions of Section 11).
SECTION 13. Expenses. In the event that any Grantor fails to comply with the
provisions of the Credit Agreement, this Agreement or any other Loan Document,
such that the value of any of its Collateral or the validity, perfection, rank
or value of the Security Interests are thereby diminished or potentially
diminished or put at risk, the Administrative Agent may, but shall not be
required to, effect such compliance on behalf of such Grantor, and the Grantors
shall jointly and severally reimburse the Administrative Agent for the
reasonable, documented and actual costs thereof on demand. All insurance
expenses and all reasonable, documented and out-of-pocket expenses of
protecting, storing, warehousing, appraising, insuring, handling, maintaining
and shipping such Collateral, any and all excise, stamp, intangibles, transfer,
property, sales, and use taxes imposed by any state, federal, or local authority
or any other governmental authority on any of such Collateral, or in respect of
periodic appraisals and inspections of such Collateral (subject to any
limitations contained in the Credit Agreement), or in respect of the sale or
other disposition thereof, shall be borne and paid by the Grantors jointly and
severally; and if the Grantors fail promptly to pay any portion thereof when
due, the Administrative Agent may, at its option, but shall not be required to,
pay the same and charge the Grantors’ accounts therefor, and the Grantors agree
jointly and severally to reimburse the Administrative Agent therefor on demand.
All sums so paid or incurred by the Administrative Agent for any of the
foregoing and any and all other sums for which the Grantors may become liable
hereunder and all reasonable, documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees, legal expenses and court costs) actually
incurred by the Administrative Agent in enforcing or protecting the Security
Interests or any of its rights or remedies thereon shall be payable by the
Grantors on demand and shall bear interest (after as well as before judgment)
until paid at the default rate of interest set forth in the Credit Agreement and
shall be additional Secured Obligations hereunder.
SECTION 14. Termination of Security Interests; Release of Collateral. Upon the
repayment in full in cash of all Secured Obligations (other than those Secured
Obligations relating to the Hedging Obligations and indemnification obligations
that survive termination of the Loan Documents), termination of all commitments
of the Lenders under the Credit Agreement and the cash collateralization of the
LC Exposure, the Security Interests shall terminate and all rights to the
Collateral shall revert to the Grantors. Upon any such termination of the
Security Interests or release of such Collateral, the Administrative Agent will,
at the expense of the Borrower, execute and deliver to the Borrower such
documents as the Grantors shall reasonably request, but without recourse or
warranty to the Administrative Agent, including but not limited to written
authorization to file termination statements to evidence the termination of the
Security Interests in such Collateral.
SECTION 15. Notices. All notices, requests and other communications to the
Grantors or the Administrative Agent hereunder shall be delivered in the manner
required by the Credit Agreement and shall be sufficiently given to the
Administrative Agent or any Grantor if addressed or delivered to them at, in the
case of the Administrative Agent and the Borrower, its addresses and telecopier
numbers specified in the Credit Agreement and in the case of any other Grantors,
at their respective addresses and telecopier numbers provided in the Subsidiary
Guaranty Agreement. All such notices and communications shall be deemed to have
been duly given at the times set forth in the Credit Agreement.

 

17



--------------------------------------------------------------------------------



 



SECTION 16. No Waiver; Remedies Cumulative.
(a) No failure or delay of the Administrative Agent of any kind in exercising
any power, right or remedy hereunder and no course of dealing between any
Grantor on the one hand and the Administrative Agent or any holder of any Note
on the other hand shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy hereunder or under any other
Loan Document, or any abandonment or discontinuance of steps to enforce such a
power, right or remedy, preclude any other or further exercise thereof or the
exercise of any other power, right or remedy. The rights of the Administrative
Agent hereunder and of the Lenders under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by subsection (b) below, and then such waiver and consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Grantor in any case shall entitle such Grantor to any
other or further notice in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Grantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
SECTION 17. Successors and Assigns. This Agreement is for the benefit of the
Administrative Agent and the Secured Parties and their permitted successors and
assigns, and in the event of an assignment of all or any of the Secured
Obligations, the rights hereunder, to the extent applicable to the indebtedness
so assigned, may be transferred with such indebtedness. This Agreement shall be
binding on the Grantors and their successors and assigns; provided, however,
that no Grantor may assign any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and the Lenders.
SECTION 18. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of Georgia.
(b) Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States courts located
within Northern District in the State of Georgia, and the Business Case Division
of the Fulton County Superior Court located in Atlanta, Georgia and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Georgia state court or, to the extent permitted by
applicable law, such Federal court. Each Grantor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Grantor or its properties in
the courts of any jurisdiction.

 

18



--------------------------------------------------------------------------------



 



(c) Each Grantor irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each Grantor irrevocably consents to the service of process in the manner
provided for notices in Section 10.1 of the Credit Agreement. Nothing in this
Agreement will affect the right of the Administrative Agent or any Lender to
serve process in any other manner permitted by law.
SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 20. Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
SECTION 21. Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement constitutes the
entire agreement among the parties hereto regarding the subject matters hereof
and supersedes all prior agreements and understandings, oral or written,
regarding such subject matter.
SECTION 22. Additional Grantors. Pursuant to Section 5.11 of the Credit
Agreement, each Subsidiary that was not in existence on the date of the Credit
Agreement is required to enter into this Agreement as a Grantor upon becoming
such a Subsidiary. Upon execution and delivery after the date hereof by the
Administrative Agent and such Subsidiary of an instrument in the form of
Exhibit A, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any instrument adding an additional Grantor as a party to this
Agreement shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.
(Signatures on following page)

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Grantors have caused this Agreement to be duly executed
and delivered by their duly authorized officers as of the day and year first
above written.

                  EASYLINK SERVICES INTERNATIONAL CORPORATION,
a Delaware corporation
 
                By:   /s/ Glen E. Shipley          
 
      Name:   Glen E. Shipley
 
      Title:   Chief Financial Officer
 
                [CORPORATE SEAL]

 
                EASYLINK SERVICES CORPORATION, a Delaware corporation
 
                By:   /s/ Glen E. Shipley          
 
      Name:   Glen E. Shipley
 
      Title:   Chief Financial Officer
 
                [CORPORATE SEAL]

 
                EASYLINK SERVICES USA, INC., a Delaware corporation
 
                By:   /s/ Glen E. Shipley          
 
      Name:   Glen E. Shipley
 
      Title:   Chief Financial Officer
 
                [CORPORATE SEAL]


 

20